DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 11-14; the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 11-14 are directed to a computer program per se because the claimed “computer program” is not stored on any memory device or non-transitory computer-readable storage medium (i.e., products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations).  Software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the payment transaction identity" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 2, 8, 9, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhas (US 2016/0232515 A1) in view of Watson (US 10,027,501 B1)

Regarding Claim 1, and similarly Claim 15;
Jhas discloses a computerized method of performing a purchase ([0085]-[0086]), comprising: 
a customer mobile computing device communicating with a server computing device to generate an order for the purchase, wherein the first part of the payment transaction involves [initial payment authorization for] for the purchase ([0084]-[0086] - Using such a system, a customer may order, reserve, or pre-purchase a product or service using a mobile commerce application (either prior to, or upon/after arriving, at the merchant premises), and subsequently complete the purchase and receive the product or service at a merchant location, where this latter step is facilitated using local wireless authentication based at least in part on the proximity between customer mobile computing device 100a-c and the merchant computing device 110 and [0091] - Referring again to FIG. 1A, remote server 120 is connected to, or connectable to, customer mobile computing device 100a, and to merchant computing device 110, through a wide area network 125. Customer mobile computing device 100a accesses network 125 through a wireless communications network (such as through a GPRS, 3G, HSPA+, or 4G/LTE network). This remote connection facilitates the remote transmission and processing of secure information associated with a mobile commerce transaction (such as credit card, debit card, third-party gift card, virtual currency such a BitCoins, redemption of points or other forms of loyalty or reward based currency, or other payment details and/or credentials, and the transmission of an authentication token to the customer mobile computing device));
([0084]-[0086] - Using such a system, a customer may order, reserve, or pre-purchase a product or service using a mobile commerce application (either prior to, or upon/after arriving, at the merchant premises), and subsequently complete the purchase and receive the product or service at a merchant location, where this latter step is facilitated using local wireless authentication based at least in part on the proximity between customer mobile computing device 100a-c and the merchant computing device 110 and [0091] - Referring again to FIG. 1A, remote server 120 is connected to, or connectable to, customer mobile computing device 100a, and to merchant computing device 110, through a wide area network 125. Customer mobile computing device 100a accesses network 125 through a wireless communications network (such as through a GPRS, 3G, HSPA+, or 4G/LTE network). This remote connection facilitates the remote transmission and processing of secure information associated with a mobile commerce transaction (such as credit card, debit card, third-party gift card, virtual currency such a BitCoins, redemption of points or other forms of loyalty or reward based currency, or other payment details and/or credentials, and the transmission of an authentication token to the customer mobile computing device) and [0093] - Referring again to FIG. 1A, payment gateway 140 may be a computing system (for example, a server or related computer hardware) associated with an e-commerce application service provider, such as a service provide which offers services to authorize and accept payments for e-businesses, online retailers, bricks and clicks, or traditional brick and mortar and [0109] - The remote transaction server validates the credit card information with a payment gateway at 230.);
a merchant computing device performing a digital handshake procedure with the customer mobile computing device, the digital handshake procedure involving short-range ([0137]-[0145] – handshake... presence of customer at location... establish proximity with merchant device).
when spatial proximity has been verified, the merchant computing device communicating with the server computing device to accept the order ([0137]-[0145] – validate customer’s authentication token... send confirmation to merchant computing device... completed validated) and [0119] - ...in the event that a pre-purchase was made (as noted above, in other embodiments, a product or service may be pre-ordered or reserved, without making a pre-purchase, optionally by performing an initial payment authorization without executing the payment). The remote transaction server then updates the product/service status to inactive at 345, as the merchant is awaiting the arrival of the customer at a merchant location to complete the transaction); and
 the server computing device communicating with the payment processor computing device to perform a second part of the payment transaction, wherein the second part of the payment transaction involves capturing funds for the purchase  (FIG. 1 – Payment Gateway and [0119] - ...in the event that a pre-purchase was made (as noted above, in other embodiments, a product or service may be pre-ordered or reserved, without making a pre-purchase, optionally by performing an initial payment authorization without executing the payment). The remote transaction server then updates the product/service status to inactive at 345, as the merchant is awaiting the arrival of the customer at a merchant location to complete the transaction and [0198] - Upon entry or arrival of the customer at the merchant location, the confirmation token may verified (for example, via the local wireless connection, such as via Bluetooth), and specific instructions may be sent from remote transaction server 135 to merchant computing device 110 to process the transaction or interaction accordingly (e.g. payment transaction, redemption, and/or dynamic messaging, as described herein) and [0259] - Once a request from the merchant computing device is received by the system (e.g. the remote transaction server), and with or without the customer's approval as the case may be, the system will carry out a charge to the customer's credit card stored with customer's profile or may withdraw funds from a connected bank account to the customer's profile or may charge against a pre-purchased credit or pass having a predefined limit associated with the customer.).
Jhas fails to explicitly disclose
...wherein the ... part of the payment transaction involves reserving funds for the purchase;
...
the server computing device communicating with the payment processor computing device to perform a second part of the payment transaction, wherein the second part of the payment transaction involves capturing funds for the purchase  
However, in an analogous art, Watson teaches wherein the ... part of the payment transaction involves reserving funds for the purchase (Watson, col. 3, lines 47-58 - In some embodiments, once a payment vehicle is pre-configured, funds associated with the payment vehicle are put into reserve. For example, if the pre-configured payment vehicle is a debit card, only funds exceeding the amount needed for the transaction associated with the pre-configured debit card can be withdrawn from the debit card account. Thus, in some embodiments, there may be restrictions on the amount of pre-configurations that can be made. In some embodiments, where an amount is not included as transaction criteria, an amount may be estimated).

One would have been motivated to combine the teachings of Watson to Jhas to do so as it provides / allows for pre-configured payment vehciles prior to a transaction (Watson, col. 1, lines 5-10). 

Regarding Claim 2, and similarly Claim 16;
Jhas in view of Watson disclose the method to Claim 1.
Jhas further dislcoses ...the second part of the payment transaction... ([0119] - ...in the event that a pre-purchase was made (as noted above, in other embodiments, a product or service may be pre-ordered or reserved, without making a pre-purchase, optionally by performing an initial payment authorization without executing the payment). The remote transaction server then updates the product/service status to inactive at 345, as the merchant is awaiting the arrival of the customer at a merchant location to complete the transaction).
	Jhas fails to explicitly disclose further comprising: the server computing device or the payment processor computing device detecting a timeout if ... the payment transaction is not performed, and cancelling the first part of the payment transaction by removing the reservation of funds.
Wastson teaches concepts of further comprising: the server computing device or the payment processor computing device detecting a timeout if ... the payment transaction is not performed, and cancelling the first part of the payment transaction by removing the reservation (Watson, col. 3, lines 47-58 - In some embodiments, once a payment vehicle is pre-configured, funds associated with the payment vehicle are put into reserve. For example, if the pre-configured payment vehicle is a debit card, only funds exceeding the amount needed for the transaction associated with the pre-configured debit card can be withdrawn from the debit card account. Thus, in some embodiments, there may be restrictions on the amount of pre-configurations that can be made. In some embodiments, where an amount is not included as transaction criteria, an amount may be estimated and col. 9, lines 4-13 – allows the user to review, cancel... and col. 10, lines 8-17 - If a payment vehicle is pre-configured for a certain transaction and the date or other transaction criteria makes the transaction invalid (e.g., expires), then the user may be notified and allowed to change the date or update the other transaction criteria as desire). As reasonably constructed one or ordinary skill in the art would realize that if a transaction expires a user can be notified and in which a transaction can with reserved funds can be cancelled, thus returning the reserved funds.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Watson to the payment transaction of Jhas to include further comprising: the server computing device or the payment processor computing device detecting a timeout if ... the payment transaction is not performed, and cancelling the first part of the payment transaction by removing the reservation of funds.
One would have been motivated to combine the teachings of Watson to Jhas to do so as it provides / allows for pre-configured payment vehciles prior to a transaction (Watson, col. 1, lines 5-10). 

Regarding Claim 8;

Jhas further dislcoses wherein: the customer mobile computing device receives and registers an order identity when the order is generated ([0117] - As shown at 315, the customer completes the order, reservation or pre-purchase via the third party mobile app. If the customer mobile client device does not already have an authentication token or secret key (as described with reference to FIG. 2, remote transaction server may generate an authentication token or secret key at 320, which is securely sent to the customer computing device (mobile app) at 328 (e.g. through the remote server associated with the app); the customer mobile computing device provides the order identity to the merchant computing device when performing the digital handshake procedure ([0142] - Pass ‘authentication token’ from customer mobile computing device to merchant computing device (“handshake #1”)); and the merchant computing device provides the order to the server computing device when communicating to accept the order ([0143]-[0144] - Handshake #2 via merchant computing device with cloud: [0144] Validate customer's ‘authentication token’ with cloud via transmission of authentication token obtained from customer mobile computing device to remote transaction server (“handshake #2”).

Regarding Claim 9;
Jhas in view of Watson disclose the method to Claim 1.
Jhas further discloses wherein the digital handshake procedure involves verifying spatial proximity based on received signal strength information in the short-range wireless data communication between the merchant computing and the customer mobile computing device ([0100] - For example, as described below, in some example implementations, the Bluetooth 4.0 (Bluetooth Low Energy) Relative Signal Strength Indicator (RSSI) measure may be employed as a means or mechanism to determine proximity of one or more customer mobile computing devices relative to one or more merchant computing devices and [0140]-[0142] -  Detect presence of customer at location (“Check-In”) Establish proximity with merchant device (“Locate User”) Pass ‘authentication token’ from customer mobile computing device to merchant computing device (“handshake #1”) and [0147] – customer’s identity has been authenticated).

Regarding Claim 11;
Jhas in view of Watson disclose the method to Claim 1.
Jahs further discloses a computer program comprising program instructions for causing performance of the functionality of the customer mobile computing device in the method of claim 1 when the program instructions are executed by a processing unit (FIG. 1A – Customer Mobile Computing Device).

Regarding Claim 12;
Jhas in view of Watson disclose the method to Claim 1.
Jahs further dislcoses a computer program comprising program instructions for causing performance of the functionality of the merchant computing device  in the method claim 1 when the program instructions are executed by a processing unit (FIG. 1A – Merchant Computing Device).

Regarding Claim 13;
Jhas in view of Watson disclose the method to Claim 1.
(FIG. 1A – Remote Server).

Regarding Claim 14;
Jhas in view of Watson disclose the method to Claim 1.
Jahs further dislcoses a computer program comprising program instructions for causing performance of the functionality of the payment processor computing device in the method of claim 1 when the program instructions are executed by a processing unit (FIG. 1A – Payment Gateway).

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhas (US 2016/0232515 A1) in view of Watson (US 10,027,501 B1) and further in view of Naik et al. (US 2018/0165663 A1).

Regarding Claim 3;
Jhas in view of Watson disclose the method to Claim 1.
Jhas in view of Watson disclose fail to explicitly disclose further comprising initial steps of: the customer mobile computing device providing customer payment information to the payment processor computing device; the payment processor computing device in response registering the customer payment information and providing a payment token to the customer mobile computing device; the customer mobile computing device in response providing the payment token to the server computing device; and the server computing device in response 
However, in an analogous art, Naik teaches further comprising initial steps of: the customer mobile computing device providing customer payment information to the payment processor computing device ([0044]-[0045] - Referring further to FIG. 2, at 2006, responsive to receiving entry of selection of an account and an amount to be withdrawn from the account, a confirmation screen may displayed on the user's mobile device 100 summarizing the pre-staged withdrawal information including, for example, the account from which the withdrawal will be made and the amount of the pre-staged withdrawal. The confirmation screen...); the payment processor computing device in response registering the customer payment information and providing a payment token to the customer mobile computing device ([0045] - The confirmation screen may also display an authentication token for the user, generated and sent by the host processor 112 via the secure gateway 114 to the user's mobile device 100, which must be entered by the user at the ATM 106 along with the user's PIN in order to execute the pre-staged withdrawal of cash. The authentication token may comprise, for example, one or more characters, such as digits, letters, or symbols, or any combination of such characters); the customer mobile computing device in response providing the payment token to the server computing device ([0007] - In embodiments of the invention, the host server processor may be further programmed, for example, to receive the pre-staged ATM transaction data for a user surrogate via the first communication channel from the user's mobile communication device processor. The host server processor may be further programmed, for example, to send a second unique authentication token with the first unique authentication token via the second communication channel to the user's mobile communication device processor. It is to be understood that all references herein to “second unique authentication token” or “second authentication token” shall be deemed to include any second and/or additional active and/or passive authentication mechanism or mechanisms); and the server computing device in response registering the customer payment token for future use when performing the first part of the payment transaction for the purchase ([0007] - In embodiments of the invention, the host server processor may be further programmed, for example, to receive the pre-staged ATM transaction data for a user surrogate via the first communication channel from the user's mobile communication device processor. The host server processor may be further programmed, for example, to send a second unique authentication token with the first unique authentication token via the second communication channel to the user's mobile communication device processor. It is to be understood that all references herein to “second unique authentication token” or “second authentication token” shall be deemed to include any second and/or additional active and/or passive authentication mechanism or mechanisms).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Naik to the purchase transaction of Jhas in view of Watson to include further comprising initial steps of: the customer mobile computing device providing customer payment information to the payment processor computing device; the payment processor computing device in response registering the customer payment information and providing a payment token to the customer mobile computing device; the customer mobile computing device in response providing the payment token to the server computing device; and the server computing device in response registering the customer payment token for future use when performing the first part of the payment transaction for the purchase.
(Watson, [0002]).

Regarding Claim 10;
Jhas in view of Watson disclose the method to Claim 1.
Jhas further discloses the customer mobile computing device receiving and registering an order identity when the order is generated ([0117] – authentication token or the secret key); the customer mobile computing device providing the order identity to the merchant computing device when performing the digital handshake procedure ([0137]-[0144] – Pass ‘authentication token’); and the merchant computing device providing the order identity to the server computing device when communicating to accept the order ([0137]-[0144] – Validate customer’s ‘authentication token’ and [0147]); wherein the digital handshake procedure further involves, when spatial proximity has been verified: discovering at least a device identity of the merchant computing device ([0099] - Various embodiments of the present disclosure provide methods of facilitating secure interactions between a customer and a merchant, at or near the merchant premises or location, based on proximity detection and/or estimation. In some embodiments, a local and/or remote authentication protocol may be employed to establish the security of a proximity-based transaction (electronic transactions taking place at or near a merchant location or premises). As described in further detail below, the authentication protocol may include (i) identification of the customer at the merchant location based on proximity, and (ii) validation of the customer and merchant identity according to remote processing steps (e.g. performed “in the cloud”) and [0123]-[0124] - Accordingly, such smartphones may therefore be configured as a BLE peripheral that is beaconing (broadcasting signals), where the merchant computing device receives the signals from the customer mobile computing device and establishes a connection with a customer mobile computing device broadcasting a specific Service UUID, as described in further detail below According to the active Bluetooth communication method, the merchant computing device, acting as a central device, scans all peripheral (customer) devices in the vicinity, and connects to each customer mobile computing device broadcasting the specific Service UUID in sequence and [0133] - The remote transaction server then updates its back-end database, linking the merchant location/identity with the customer, app, and product at 450. The product status is then set to “active” at 455, indicative of the presence and authenticated status of the customer at the merchant location.) As reasonably constructed by broadcasting a specific UUIS a device identity of the merchant is ascertained; and based on the discovered device identity of the merchant computing device, the customer mobile computing device providing the order identity of the order to the merchant computing device ([0137]-[0144] – Pass ‘authentication token’); and wherein the method further involves: the merchant computing device in response communicating with the server computing device to retrieve information about the order as identified by the order identity ([0133] - The remote transaction server then updates its back-end database, linking the merchant location/identity with the customer, app, and product at 450. The product status is then set to “active” at 455, indicative of the presence and authenticated status of the customer at the merchant location.); and the server computing device in response determining the payment transaction identity based on the order identity (FIG. 1 – Payment Gateway and [0119] - ...in the event that a pre-purchase was made (as noted above, in other embodiments, a product or service may be pre-ordered or reserved, without making a pre-purchase, optionally by performing an initial payment authorization without executing the payment). The remote transaction server then updates the product/service status to inactive at 345, as the merchant is awaiting the arrival of the customer at a merchant location to complete the transaction and [0198] - Upon entry or arrival of the customer at the merchant location, the confirmation token may verified (for example, via the local wireless connection, such as via Bluetooth), and specific instructions may be sent from remote transaction server 135 to merchant computing device 110 to process the transaction or interaction accordingly (e.g. payment transaction, redemption, and/or dynamic messaging, as described herein) and [0259] - Once a request from the merchant computing device is received by the system (e.g. the remote transaction server), and with or without the customer's approval as the case may be, the system will carry out a charge to the customer's credit card stored with customer's profile or may withdraw funds from a connected bank account to the customer's profile or may charge against a pre-purchased credit or pass having a predefined limit associated with the customer.) and6PRELIMINARY AMENDMENT New US National Phase ApplicationDocket No.: 315-0154/UScommunicating with the payment processor computing device to cause performance of the second part of the payment transaction (FIG. 1 – Payment Gateway and [0119] - ...in the event that a pre-purchase was made (as noted above, in other embodiments, a product or service may be pre-ordered or reserved, without making a pre-purchase, optionally by performing an initial payment authorization without executing the payment). The remote transaction server then updates the product/service status to inactive at 345, as the merchant is awaiting the arrival of the customer at a merchant location to complete the transaction and [0198] - Upon entry or arrival of the customer at the merchant location, the confirmation token may verified (for example, via the local wireless connection, such as via Bluetooth), and specific instructions may be sent from remote transaction server 135 to merchant computing device 110 to process the transaction or interaction accordingly (e.g. payment transaction, redemption, and/or dynamic messaging, as described herein) and [0259] - Once a request from the merchant computing device is received by the system (e.g. the remote transaction server), and with or without the customer's approval as the case may be, the system will carry out a charge to the customer's credit card stored with customer's profile or may withdraw funds from a connected bank account to the customer's profile or may charge against a pre-purchased credit or pass having a predefined limit associated with the customer.).
Jhas in view of Watson disclose fail to explicitly disclose further comprising initial steps of: the customer mobile computing device providing customer payment information to the payment processor computing device; the payment processor computing device in response registering the customer payment information and providing a payment token to the customer mobile computing device; the customer mobile computing device in response providing the payment token to the server computing device; the server computing device in response registering the customer payment token for future use when performing the first part of the payment transaction for the purchase.
However, in an analogous art, Naik teaches further comprising initial steps of: the customer mobile computing device providing customer payment information to the payment processor computing device ([0044]-[0045] - Referring further to FIG. 2, at 2006, responsive to receiving entry of selection of an account and an amount to be withdrawn from the account, a confirmation screen may displayed on the user's mobile device 100 summarizing the pre-staged withdrawal information including, for example, the account from which the withdrawal will be made and the amount of the pre-staged withdrawal. The confirmation screen...);; the payment processor computing device in response registering the customer payment information and providing a payment token to the customer mobile computing device ([0045] - The confirmation screen may also display an authentication token for the user, generated and sent by the host processor 112 via the secure gateway 114 to the user's mobile device 100, which must be entered by the user at the ATM 106 along with the user's PIN in order to execute the pre-staged withdrawal of cash. The authentication token may comprise, for example, one or more characters, such as digits, letters, or symbols, or any combination of such characters); the customer mobile computing device in response providing the payment token to the server computing device ([0007] - In embodiments of the invention, the host server processor may be further programmed, for example, to receive the pre-staged ATM transaction data for a user surrogate via the first communication channel from the user's mobile communication device processor. The host server processor may be further programmed, for example, to send a second unique authentication token with the first unique authentication token via the second communication channel to the user's mobile communication device processor. It is to be understood that all references herein to “second unique authentication token” or “second authentication token” shall be deemed to include any second and/or additional active and/or passive authentication mechanism or mechanisms); the server computing device in response registering the customer payment token for future use when performing the first part of the payment transaction for the purchase ([0007] - In embodiments of the invention, the host server processor may be further programmed, for example, to receive the pre-staged ATM transaction data for a user surrogate via the first communication channel from the user's mobile communication device processor. The host server processor may be further programmed, for example, to send a second unique authentication token with the first unique authentication token via the second communication channel to the user's mobile communication device processor. It is to be understood that all references herein to “second unique authentication token” or “second authentication token” shall be deemed to include any second and/or additional active and/or passive authentication mechanism or mechanisms);
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Naik to the purchase transaction of Jhas in view of Watson to further comprising initial steps of: the customer mobile computing device providing customer payment information to the payment processor computing device; the payment processor computing device in response registering the customer payment information and providing a payment token to the customer mobile computing device; the customer mobile computing device in response providing the payment token to the server computing device; the server computing device in response registering the customer payment token for future use when performing the first part of the payment transaction for the purchase.
One would have been motivated to combine the teachings of Watson to Jhas to do so as it provides / allows consumers to transact without the requirement of having a card preset (Watson, [0002]).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627